Name: Commission Regulation (EEC) No 188/89 of 26 January 1989 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 1 . 89 Official Journal of the European Communities No L 23/29 COMMISSION REGULATION (EEC) No 188/89 of 26 January 1989 fixing the import levies on frozen sheepmeat and goatmeat tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 11 15/88 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EEC) No 4025/88 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 4025/88 to the quota ­ Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 6 February 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 January 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 183, 16. 7. 1980, p. 1 . 0 OJ No L 110, 29. 4. 1988, p. 36. (3) OJ No L 355, 23. 12. 1988, p. 16. No L 23/30 Official Journal of the European Communities 27. 1 . 89 ANNEX to the Commission Regulation of 26 January 1989 fixing the import levies on frozen sheepmeat and goatmeat (') (ECU/100 kg} CN code Week No 6 from 6 to 12 February 1989 Week No 7 from 13 to 19 February 1989 Week No 8 from 20 to 26 February 1989 Week No 9 from 27 February 1989 to 5 March 1989 0204 30 00 221,703 224,500 226,510 228,693 0204 41 00 221,703 224,500 226,510 228,693 0204 42 10 155,192 157,150 158,557 160,085 0204 42 30 243,873 246,950 249,161 251,562 0204 42 50 288,214 291,850 294,463 297,301 0204 42 90 288,214 291,850 294,463 297,301 0204 43 00 403,499 408,590 412,248 416,221 0204 50 51 221,703 224,500 ' 226,510 228,693 0204 50 53 155,192 157,150 158,557 160,085 0204 50 55 243,873 246,950 249,161 251,562 0204 50 59 288,214 291,850 294,463 297,301 0204 50 71 288,214 291,850 294,463 297,301 0204 50 79 403,499 408,590 412,248 416,221 (l ) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.